 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDSEABRIGHTCONSTRUCTION COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFLUNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, LOCAL 807, AFLandINTERNATIONALASSOCIATION OF MACHINISTS, AFL. Cases Nos. 6-CA-584 and 6-CB-168.March 23, 1954DECISION AND ORDEROn July 31, 1953, TrialExaminer JamesA. Shaw issuedhis IntermediateReport in the above-entitledproceedings,finding that the Respondents had engaged in and were engagingin certain unfair labor practices and recommendingthat theycease and desist therefromand take certain affirmative action,as set forthin the copy of the Intermediate Report attachedhereto.'Thereafter, the Respondent Company, the Respond-entUnion, and the General Counsel filed exceptions to theIntermediateReport, andtheRespondentCompany and theGeneralCounselfiledsupporting briefs.The RespondentCompany's request fororal argumentis herebydenied as therecords, including the exceptionsand briefs, adequatelypresents the issues and positionsof the parties.The Board has reviewedthe rulingsof the TrialExaminermade at thehearing andfinds that no prejudicialerror wascommitted.Therulingsarehereby affirmed. The Boardhas consideredthe Intermediate Report, theexceptions andbriefs,and the entire record in these cases, and herebyadopts thefindings,conclusionsand recommendations oftheTrialExaminerwith the followingmodifications andadditions.1.The TrialExaminer foundthat the Respondents hadan illegal hiring agreement,understanding,or arrangementconditioningemploymenton clearance from ormembershipintheRespondentUnion.Without decidingwhether therewas an actual agreement as suchbetween theRespondents,we agree withtheTrialExaminer that the Respondentsfollowed the unlawfulpractice of requiringapplicants foremploymentasmillwrightsto obtainclearancefrom theRespondentUnion as a conditionof employment.Accordingly,we findthat by their unlawfulhiring practicetheRespondent Company and the Respondent Union during andafterMarch 1952 violatedSection 8 (a) (3) and 8(a) (1), andSection 8(b) (2) and 8 (b) (1) (A) respectively.'IThe Trial Examineralso found that the Respondentsdid notdiscriminateagainst JohnRexroad and Dallas Rae.As no exceptions have been taken to thesefindings,we herebyadopt theTrialExaminer's recommendation to dismiss the complaint in these respects.2 Eichleay Corporation v. N. L R. B , 206 F. 2d 799 (C A. 3); PhiladelphiaIroi.Works,Inc., 103 NLRB596; General ElectricCompany, 94 NLRB 1260.108 NLRB No. 6. SEABRIGHT CONSTRUCTION COMPANY92.The Trial Examiner found, and we agree, that theRespondents, pursuant to their unlawful hiring arrangement,discriminated againstKenneth0.Kemp and Charles W.Alderman. The discrimination by both Respondents againstKemp is correctly set by the Trial Examiner as April 8,1952.However, with regard to Alderman, the Trial Examinerdates the Respondent Union's liability from March 25, 1952,because it was then that Business Agent Hayes was notifiedbyForeman Crane that millwrights. were needed for thefollowing day. And the Respondent Company's liability is setas of June 27, 1952, on the ground that no millwright workwas available until that time and there was no substantialevidence that the Respondent Company had knowledge ofAlderman's desire to be employed as a millwright untilhe formally applied to it on June 20, 1952. The date of thecommencement of discrimination, however, does not underthecircumstances herein depend upon the availability ofjobs. For it is settled' that where there is a discriminatoryhiring policy or practice, which has been communicated toapplicants for employment, and no jobs are available at thetime of the applications, discrimination dates from that timebecause it can be inferred that further application would befutile.Itis clear from the record that Alderman applied toBusiness Agent Hayes for a job with the Respondent Companyno later than March 15, 1952."Accordingly, we find that thediscrimination against Alderman by both Respondents beganat that time. However, under the back-pay order no actualback pay would start to accrue until work became available.3.We find, as did the Trial Examiner, that the RespondentUnion's refusal to clear Charles W. Alderman and Kenneth 0.Kemp for employment because they refrained from signing astatementthat theywere not membersof the IAMand becausethey refused to resign from the IAM was conduct independentlyviolative of Section 8 (b) (1) (A) of the Act in that it restrainedand coerced employees. We also adopt the Trial Examiner'sconclusions that the Respondent Company independently vio-lated Section 8 (a) (1) of the Act by the statements of Craneand Downing to Kemp that he should see Hayes about a job,and by Downing's furtherassertionthatKemp and othermillwrights should organize a millwrights' union ratherthan remain in the IAM.5THE REMEDYInview of the foregoing, we shall modify the remedialrecommendations of the Trial Examiner as follows:3Consolidated Builders,Inc.,99 NLRB972;N.L R. B. v. A. B. Swinerton,et al., 202F. 2d 511(C. A. 9).4The date given by Alderman is "the first part"of March 1952.We are assuming that heapplied to Hayes no later than March 15, 1952.5Mundet Cork Corporation,96 NLRB 1143. 10DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe shall order the Respondents to cease and desist fromthe practice of requiring membership in or clearance by theRespondent Union or any labor organization.We shall also order the Respondents to jointly and severallymake Kenneth 0. Kemp and Charles W. Alderman whole forany loss of earnings suffered by them by reason of the dis-crimination against them by payment to them of a sum ofmoney equal to that which they would have earned in the em-ploy of the Respondent Company from March 15, 1952, in thecase of Alderman,and April 8, 1952,in the case of Kemp, tothe date upon which their employment normally would haveterminated,absent the discrimination,less their net earningsduring the period.However, we shall provide that upon theRespondent Union'snotification to the Respondent Companyand to Kemp and Alderman that it has no objection to thereinstatement of Kemp and Alderman, the Union shall not beliable for any back pay accruing after 5 days from the givingof such notice.'In accordance with the exception of the General Counsel,we are requiring the Respondent Union to mail to the RegionalDirector for the Sixth Region signed copies of the noticeattached hereto as Appendix B for posting,the RespondentCompany willing,inall places where notices to employeesare customarily posted.ORDERUpon the entire record in these cases and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that:I.Seabright Construction Company of Wheeling, West Vir-ginia,itsofficers,agents, successors,and assigns,shall:(a) Cease and desist from:(1) The practice of requiring employees or applicants foremployment to obtain clearance from or be members of Local807, United Brotherhood of Carpenters and Joiners of America,AFL, orany other labor organization,as a condition of em-ployment, except as authorized by Section 8 (a) (3) of the Act.(2) Interrogating employees and prospective employees con-cerning union affiliation.(3) In any like or related manner encouraging membershipinLocal 807, United Brotherhood of Carpenters and JoinersofAmerica,AFL, orinany other labor organization dis-couragingmembership in International Association of Ma-chinists,AFL, or inany other labor organization,or other-wise interfering with, restraining,or coercing employeesin the exercise of rights guaranteed in Section7 of the Act,except as such rights may be affected by an agreementauthorized under the Act.6Pinkerton's National DetectiveAgency. 90 NLRB 205. SEABRIGHT CONSTRUCTION COMPANY11(b) Take thefollowingaffirmative action which the Boardfinds willeffectuate the policiesof the Act:(1) OffertoKennethO.Kemp and Charles W. Aldermanemploymentasmillwrightsin any project of theRespondentCompany inprogress at the time of the issuanceof this Orderor as soon thereafter as suchjobs are available within thegeographic area servicedby the Respondent Union.(2)Uponrequestmake availableto theBoard or its agents,for examination and copying,all payrollrecords, timecards,personnel records and reports, andall otherrecords nec-essary to determine the amountof back pay and the right toemploymentunder the termsof this Order.(3) Postin conspicuous places in all locations where noticesto employees are customarily posted copiesof the noticeattachedhereto asAppendix A.'Copies ofsaid notice, tobe furnished by theRegional Directorfor the SixthRegion,shall,afterbeingsigned by a duly authorizedofficer oragent, be posted and maintainedby theRespondentCompanyfor a periodof sixty (60) consecutive days. Reasonable stepsshall be taken bythe RespondentCompany to insure that thesaidnotice is not altered,defaced, orcovered by othermaterials.II.Respondent Local 807, United Brotherhood of Carpentersand JoinersofAmerica, AFL, Wheeling, West Virginia, itsbusiness agent, andall otherofficers,representatives, andagents, shall:(a) Cease and desist from:(1) The practiceof requiring employeesor applicants foremployment with the Respondent Company, or any otheremployer, toobtain clearance from orbemembers of theRespondentUnion,asa conditionof employment,exceptas authorized by Section8 (a) (3) of the Act.(2) In any likeor related manner causing or attemptingto cause SeabrightConstruction Company, or any other em-ployer, todiscriminate against employeeswithin themeaningof the Act.(3) Otherwiserestraining or coercingemployees in theexerciseof the rightsguaranteed in Section7of the Act,except assuch rightsmay be affected by an agreementauthorized under the Act.(b) Takethe followingaffirmativeactionwhich the Boardfinds will effectuate the policies of the Act:(1) Notify Seabright Construction Company, inwriting, andfurnishcopies ofsuchnotification to KennethO. Kemp andCharlesW. Alderman, that -ithas no objectionto their em-ployment.7 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 12DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) Post in conspicuous places in all locations where noticestomembers are customarily placed, copies of the noticeattached hereto as Appendix B.8 Copies of said notice, tobe furnished by the Regional Director for the Sixth Region,shall,afterbeing signed by a duly authorized officer oragent, be posted and maintained by the Respondent Union fora period of sixty (60) consecutive days. Reasonable steps shallbe taken by the Respondent Union to insure that the said noticeisnotaltered,defaced,orcovered by othermaterial.(3)Mail to the Regional Director for the Sixth Regionsigned copies of the notice attached hereto as Appendix Bfor posting, Seabright Construction Company willing, in alllocations where notices to employees are customarily posted.III.The Respondent Company and the Respondent Unionshallmake whole Kenneth O. Kemp and Charles W. Aldermanin the manner set forth in the Remedy herein.IV.The Respondent Company and the Respondent Unionshall each notify the Regional Director for the Sixth Region,inwriting,within ten (10) days from the date of this Orderwhat steps they have taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges that the Respondents,inviolation of Section 8 (a) (1) and (3) and Section 8 (b) (2)and (1) (A) of the Act, respectively, discriminatedagainstJohn Rexroad and Dallas Rae.Members Murdock and Beeson took no part in the con-sideration of the above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyour employees that:WE WILL NOTinterrogate employees or prospectiveemployees concerning union affiliation.WE WILL NOTrequire employees or applicants foremployment to obtain clearance from or be members ofLocal807, United Brotherhood of Carpenters and JoinersofAmerica,AFL, orany other labor organization, as acondition of employment, except as authorized by Section8 (a) (3) of the Act.WE WILL NOTdiscourage membership in InternationalAssociation of Machinists,AFL, or in anyother labororganization. SEABRIGHTCONSTRUCTION COMPANY13WE WILL NOT in any like or related manner interferewith,restrain or coerce our employees in the exercise ofrights guaranteed by Section 7 of the Act.WE WILL offer to Kenneth O. Kemp and Charles W.Alderman employment as millwrights in any project ofthe Seabright Construction Company now in progress oras soon as such jobs are available within the geographicarea serviced by Local 807,UnitedBrotherhood ofcarpenters and Joiners of America, AFL.WE WILL make whole Kenneth O. Kemp and CharlesW. Alderman for the discrimination against them.All our employees are free to become,remain,or to re-frain from becoming or remaining,members of the above-named Unions,or any other labor organization,except tothe extent that this right may be affected by an agreementin conformity with Section 8 (a) (3) of the Act. We will notdiscriminate in regard to hire or tenure of employment orany term or condition of employment against any employeeorapplicant for employment because of membership inor nonmembership in any such labQr organization.SEABRIGHT CONSTRUCTION COMPANY,Employer.Dated...........By .......................... ......(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered,defaced,or covered by anyother material.APPENDIX BTO ALLMEMBERS OF LOCAL 807,UNITEDBROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFLPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies oftheNational Labor Relations Act, as amended,we herebynotify you that:WE WILL NOTcause or attempt to cause SeabrightConstructionCompany,or any other employer, to re-quire employees or applicants for employment to obtainclearance or job referrals from us as a condition of em-ployment, except as authorized by Section 8 (a) (3) of theAct.WE WILL NOTcause or attempt to cause SeabrightConstructionCompany,or any other employer, to dis- 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriminate in any manner against employees or applicantsfor employment in violation of Section 8 (a) (3).WE WILL NOT in any like or related manner restrainor coerce employees or prospective employees of Sea-bright Construction Company or of any other employer inthe exercise of rights guaranteed under Section 7 of theAct.WE WILL notify ^Seabright Construction Company, inwriting, and. furnish copies of such notification to Kenneth0.Kemp and Charles W. Alderman, that we have noobjection to their employment by the said company.WE WILL make whole Kenneth O. Kemp and CharlesW. Alderman for the discrimination caused against them.LOCAL 807, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL,LaborOrganizationDated ...........By .............................(TitleofOfficer)Thisnoticemust remain postedfor 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon charges filed May 22,June 24, and December 8,1952,the International Associationof Machinists,AFL, herein called the Machinists or theLA.M., theGeneral Counsel of theNational Labor Relations Board, herein called the General Counsel and the Board, by theRegionalDirector for the Sixth Region(Pittsburgh,Pennsylvania),issued his complaintdatedDecember 19,1952,against Seabright Construction Company,iherein called theRespondent Company, and United Brotherhood of Carpenters and Joiners of America, Local807,AFL, herein called Respondent Local 807, alleging that the Respondents had engagedin and were engaging in unfair labor practices affecting commerce within the meaning ofSection 8(a) (1) and(3), Section 8 (b) (1) (A)and (2) and Section 2 (6) and(7) of theNationalLabor Relations Act, as amended, 61 Stat.136, herein called theAct. Copiesof the chargesand complaint,togetherwith an order consolidating the cases and notice of hearing, wereduly served upon the parties.With respect to the unfair labor practices,the complaint alleged in substance that oncertain dates in March and April1952,theRespondent Company by its officers,agents,representatives,and employees,pursuant to an agreement or understandingwithRespondentLocal 807, did refuse and continues to refuse to employ Charles Alderman,JohnRexroad,Dallas Rae,and Kenneth O. Kemp, because they were not members of Local 807 and becausethey were members of LA.M. and in order to discourage membership in theLA.M., that theRespondent Company by its officers,agents, representatives,and employees,including, butnot limited to, its agents,Glenn Crane,William Downing,and JosephLyle,did on or aboutMarch 1, 1952,and at various times thereafter up to and including the present time, permit,authorize,instigate,and acquiesce in the following acts and conduct:(1) Statements andIThe appearance sheet in volumes I and II of the official transcript of the record showsJohn Cinque, Jr , asappearingon behalf of the International Association of Machinists. Thisis in error.He appeared and participated in the hearing as counsel for the Respondent, Sea-bright Construction Company. The record is hereby corrected accordingly. SEABRIGHT CONSTRUCTION COMPANY15expressions tending to discourage concerted activities on the part of RespondentCompany'semployees for the purpose of collective bargaining and other mutual aid or protection, (2)statements and expressions tending to discourage membership and activities among Re-spondent Company's employees in the LA.M.The complaint alleges in substance that on various dates in March and April 1952, andatall times thereafter,RespondentLocal 807 didand continues to attempt to cause and infact did cause the RespondentCompanyto refuseto hire Charles W Alderman, John Rex-road,DallasRae, and Kenneth O. Kemp in violation of Section 8 (a) (3) of the Act, thatRespondent Local 807, by its officers,agents,representatives, and members, more par-ticularly by its agent, W. A. Hayes, did on or about February 24, 1952, threaten the saidCharles Alderman and the said John Rexroad with continued refusal to grant clearance tothem unless they disavowed membership in the L A. M.The complaint further alleges that by the above-described conduct the Respondent Coin-pany violated Section 8 (a) (3) and (1) of the Act, and Respondent Local No. 807 violatedSection 8 (b) (2) and 8(b) (1) (A) of the Act.In due course both the Respondent Company and Respondent Local 807 filed their respec-tive answers to the complaint, in each of which they in substance denied the commission ofany of the alleged unfair labor practices.Pursuant to notice a hearing was held on March 11 and 12, 1953, before James A. Shaw,Trial Examiner duly designated by the Chief Trial Examiner All parties were representedby counsel and participated in thehearing. Fullopportunity to be heard, to examine and cross--examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At the onset of the hearing counsel for Respondent Local 807 moved to dissolve the RegionalD'irector's order consolidating the cases herein. The motion was denied by the undersigned.Counsel for Respondent Local 807 also moved to revoke a subpena duces tecum served uponone W. A. Hayes, businessagentof Respondent Local 807, this motion was likewise deniedby the undersigned. At the close of the General Counsel's case-in-chief counsel for therespectiveRespondents moved to dismiss the complaint in toto; their motions were deniedby the undersigned without prejudice to their renewal at the close of the hearing. Accordingly,both renewed their motions to dismiss the complaint at the close of the hearing.Ruling there-on was then reservedby theundersigned.They are herebydenied in part and granted in partto the extent shown and discussed hereinafter. The undersigned also advised the parties atthe close of the hearing of their right to argue orally before him in support of their respectivepositions.Only the General Counsel availed himself of this opportunity. The parties werealso advised by the undersigned of their right to file either proposed findings of fact andconclusions of law or briefs in support of their respective positions. Counsel for the Re-spondent Company alone availed himself of this opportunity His brief was received by theundersigned on or about April 24, 1953, and he has given it due consideration.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTLTHE BUSINESS OF THE RESPONDENTAt the hearing herein the parties entered into the following stipulation as regards the busi-ness of the RespondentCompany:For the purposes of the above-entitled proceeding only, the following is hereby stipu-lated and agreed upon by and among John Cinque, Jr.. Esquire, attorney for SeabrightConstruction Company, hereinafter called the Company, Francis X. Ward, Esquire,attorney for Local 807, United Brotherhood of Carpenters and Joiners of America,A. F. L., hereinafter Galled Local 807, and Joseph C Thackery, Counsel for the GeneralCounsel, National Labor Relations Board, it being specifically agreed and understood,however, that this stipulation will not preclude the Company, Local 807, or the NationalLabor Relations Board from offering additional or other evidence as to the matters hereinset forth.1.The Company is and has been for a long period of time a West Virginia corporationwith its principal office located in the City of Wheeling, West Virginia. The Company isengaged in the general construction business within the States of West Virginia and Ohioand the Commonwealth of Pennsylvania. 16DECISIONSOF NATIONALLABOR RELATIONS BOARD2During the past twelve-month period the Company engaged in construction projectsvalued in excess of $ 2,000,000 in the States of West Virginia and Ohio and the Common-wealth of Pennsylvania The Company purchased raw and other materials for use at itsvarious construction sites in the states aforesaid of a value in excess of $ 1,000,000, ofwhichmaterials approximately $500,000 worth was shipped from points outside therespective states in which the construction sites were located.The Company stipulates and agrees that it is engaged in commerce within the meaningof the National Labor Relations Act, as amended, and is subject to the jurisdiction of theNational Labor Relations Board.Upon the foregoing and the entire record considered as a whole, the undersigned finds thattheRespondent, Seabright Construction Company, Wheeling, West Virginia, is engaged incommerce within the meaning of Section 2 (6) and (7) of the ActILTHE ORGANIZATIONS INVOLVEDInternational Association of Machinists,AFL, andUnited Brotherhood of Carpenters andJoiners of America,Local 807, AFL,are labor organizations within the meaning of Section 2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESA.ForewordWe are primarily concerned herein with the labor policy followed in the construction industryin the Ohio River Valley from Pittsburgh, Pennsylvania, to around Parkersburg, West Virginia,and to someextent onthe Ohio side of the river. The immediate problem facing us, as thepleadingsindicate,concernsparticularly the hiring practices of both contractors and labororganizationsin the construction industry in and around Wheeling, West Virginia As indicatedin thepleadings,and in particularthe caption of the complaint, 2 labororganizations areinvolved,the InternationalAssociation of Machinists, AFL, and the United Brotherhood ofCarpenters and Joiners of America, Local807, AFL. The age-old dispute between these 2 labororganizations,both affiliates of the American Federation of Labor,as regardswhich organi-zation shall control the millwrights on construction jobs is the root of thealleged"evils"which precipitated the charges, thecomplaint, and thehearing herein Itis a matterof commonknowledge that the Carpenters has consistentlycontendedthat millwrights traditionally belongin the Carpenters' Union. Its claim isbased uponthe theory that decades ago the installationand erection of machinery was done by members of that craft. On the other hand the Machinistsfor many years, particularly since the advent of the so-called "machine-age," mass-produc-tion lines, and ingeneralthe modernization of industry, has claimed that such work is betterhandled by mechanics skilled in the use of the tools traditionally used by craftsmen whoconstitute the rank-and-file ofits organization.The term "millwright," generallyspeaking,means a person oran employeewho installs,erects, or"sets up,"machinery for use inindustrial plants and similarprojects for either public orprivate useThe construction project which engendered the alleged unfair labor practices was the con-struction of an industrialplant nearNatrium, West Virginia, for the Columbia Chemical Corpo-ration,a subsidiary of the Pittsburgh Plate Glass Company, by the Respondent, SeabrightConstruction Company, of Wheeling, West Virginia. The project is referred to throughout therecord as the Natrium job, and it will be referred to herein as suchThe overall picture of the Natrium job is, in the considered opinion of the undersigned, besttold in the undenied and uncontradicted testimony of Edson Buehler, chief constructionengineerfor the Columbia Chemical Corporation.Buehler had general supervision over all operations at Natrium, including all erection andconstruction work. For the most part the work was performed by approximately 19 contractorswho participated atone time or another in the construction of the plant. Some of the contractorsworked under what is referred to in the record as "Time and material" or "cost-plus"contracts, others under "lump sum" contracts, and some few under other types of contractswith whichwe arenot concerned herein The Respondent Company worked under a "Time andMaterial Contract." As the undersigned sees it, the Respondent Company was undercontractto erect the plant and install certain of the machinery that was to be used therein. SEABRIGHT CONSTRUCTION COMPANY17The Respondent Company's activities were under the direct supervision of SuperintendentJoe Lyle. Under his supervision was Carpenter Foreman Glenn Crane.At all time material herein William S. Downing, of Bellaire, Ohio, was the president ofthe Respondent Company, and in active charge of all its operations.According to Buehler, it was his policy to meet every Friday afternoon with representa-tives of all the contractors engaging in work on the project. At this time the work for thecoming week was discussed and plans made accordingly For example, if machinery was tobe erected then the Respondent Company could lay plans for the securing of millwrights tohandle the job.B.The organizational efforts of the MachinistsThe foregoing findings are predicated upon the uncontradictedand undeniedtestimony ofPeteMacCagno, a representative of the LA.M. His testimony for the most part deals withthe efforts of the LA. M. to organize the millwrights in the Ohio River Valleyin the latterpart of 1951 and the earlypartof 1952.According toMacCagno, he first contacted employees of the Respondent Company inNovember 1951 at a construction job at Shadyside, Ohio, for the Kaiser-FrazerCorporation.After several weeksof organizational work amongmillwrights employed by the RespondentCompany (and presumably other contractors), MacCagno met with Mr. William S. Downing,president of the Respondent Company, sometime in the earlypartof March 1952.Duringthe course of the interview MacCagno informed Downing that the LA.M. represented a ma-jorityof the millwrights at the Natrium, West Virginia, job,z and requested that he rec-ognize it as their exclusivebargaining agent.Downingneither agreednor refused to do so.The remainder of their conversation dealt with generalities, particularlyas regards thejurisdictionalaspects of the situationAbout a week later MacCagno and Downing met again. At this meeting MacCagno renewedhis request for recognition Downing asked him if the I. A. M. was affiliated with the Buildingand Trades Department of the A. F. L., commonly called theBuildingTrades Council Mac-Cagno told him that it was not, and pointed out to him that this was unnecessary under theAct. Nevertheless Downing told MacCagno that the Respondent Company could not and wouldnot recognize the I. A. M. as the bargaining agent for the millwrights since theywere notmembers of or affiliated with the Building and Trades Council. He also told MacCagno thathis relations with the Building and Trades Council was very good, and that his Company hadnot been involved in a labor dispute for the past 8 years. Downing then stated to MacCagnothat the net result of the I. A. M's efforts in the Ohio River Valley was the creation of troubleand disturbance for all the contractors in the area, and suggested that it get out of the build-ing trades field. He then told MacCagno that as far as his Company was concerned (that is,the Respondent Company herein), it would continue tocarry out and followits long-establishedpractice of employing members of the Building and Trades Council. At the same timeDowning emphasized the fact that he, i. e., the Respondent Company, would not employanyone from the I. A. M. because of the fact that they were not members of the Building andTrades Council.3 As indicated above, MacCagno's testimony stands uncontradicted andundenied in the record, and is credited by the undersigned.The "By-Laws of Local Union No 807" were introduced in evidence by the GeneralCounsel through the witness W. A. Hayes who at all times material herein was the businessagentofRespondent Local 807, and of whom more anon hereinafter Article Eleven of thebylaws deals specifically with millwrights Section 1 thereofstates,inter alia, "the Busi-ness Agent shall have the authority to place key Millwrights as he sees fit." Article Twelve,section 2, provides that "No member of this Local 807 shall work withnonunion carpenteror millwright." The importance of these provisions will beapparenthereinafter.2Though the LA.M. call such craftsmen "Erection and Construction Machinists," the under-signedwill nevertheless refer to them as millwrights since that is the usual and ordinarydescriptive title ascribed such craftsmen.3While it is true that there is no allegation in the complaint as regards a violation of Section8 (a) (5) of the Act, nevertheless MacCagno's testimony goes right to the heart of the 8 (a) (3)and (1) and the 8 (b) (2) and 8 (b) (1) (A) allegations therein, for reasons which will be apparenthereinafter. It was for this reason that theundersigned permitted the testimony to stand in therecord notwithstanding the objection of the Respondents.339676 0 - 55 - 3 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDC.The "understanding"or "agreement"between the RespondentsAs indicated above,itwas the practice for contractors in the construction industry wheninneed of workers to deal directly with the business agents of the various locals whichmade up and constituted the Building and Trades Council in Wheeling.West Virginia. TheCouncil itself consisted of the various craft unions which constituted the Building and TradesDepartment of the A. F.L. Typical of how the Council operated throughout the Ohio RiverValley at all time material herein is best told in the uncontradicted and undented testimonyof Justus Suter, a witness called on behalf of the General Counsel His testimony in thisregard is fully credited by the undersigned.According to Suter he was employed on a job in Follansbee,West Virginia,at the timeof the steel strike in the latter part of June 1952.The strike threw him out of work,and as aresulthewent to Wheeling, West Virginia, to see about a job At this time Suter was amember of Local 2235 of the Carpenters Union, Pittsburgh, Pennsylvania, and Local 907of the LA.M., having joined the latter on January 8, 1952Upon arrival in Wheeling,West Virginia,he contactedW. A. Hayes,business agent ofRespondent Local 807 The reason lie went to see Hayes was that he was well aware of the"closed shop"conditions in the construction industry, particularly as then practiced on theWest Virginia side of the Ohio RiverValley 4Suter asked Hayes for a job and was advisedby him thatno jobs were available at that time but that lie would keep him in mind Suterthen gave Hayes his name and address During the course of their conversation Hayes askedSuter if he belonged to the LA.M. He told him that he did not Hayes then asked him if heknew Kenneth O. Kemp, of whom more anon, and Roy Doty, and he said no Hayes then wenton to relate that these two gentlemen were causing a lot of trouble about theLA.M., andthat sooner or late "they was going to get into something they couldn'thandle " Hayes alsotoldSuter that all millwrights had to go through the Paden City Local, i.e , RespondentLocal 807,and that all applicants for jobs as millwrights had to sign an affidavit that theydid not belong to. the "Machinists" before they could go to work. Suter then signed theaffidavitreferred to by Hayes.s At the time Suter talked to Hayes he was what is knownas a "permit man." Under the "permit system" Suter continued to pay his dues to Local2235, Pittsburgh, Pennsylvania, but could work at his trade in the geographical jurisdictionof Local 807 under a "permit" from it to do so.The day after Suter had the above-described conversation with Hayes he went to workfor the Respondent Company.On cross-examination by counsel for the Respondent Company, Suter testified in substancethat he never applied to the Respondent Company for a job, and that the only person he dis-cussed employment with was Respondent W. A. Hayes, the business agent of RespondentLocal 807.Suter went to work for the Respondent Company on June 27, 1952, and worked continuouslyas a millwright for it until he was laid off for lack of work sometime in the early part ofFebruary 1953.The Alleged Discriminatory Refusal of the Respondent Companyto Hire Charles Alderman, John Rexroad,and Dallas RaeAs indicated above the General Counsel alleges in substance in his complaint that the Re-spondent Company discriminatorily refused to hire Charles Alderman, John Rexroad, andDallas Rae on or about March 24, 1952, because Respondent Local 807 refused to clear saidemployees for employment with it because of their membership in the I.A.M., and that thediscriminatory refusal to hire said employees was in accordance with and pursuant to an4Tlie record shows that Suter actually contacted Hayes on the job site at Natriun, WestVirginia; however, since Wheeling, West Virginia, is the seat of the Respondent Union'sactivities and is the situs of the Building and Trades Council that controls the labor marketin the construction industry in the locality, the undersigned will refer to the entire geo-graphical area as "Wheeling, West Virginia," when he feels it is necessary to do so fordescriptive purposes..,f1 ough referred to in the record as an "affidavit," it is not such an instrument, but merelya statement to the effect that the signator is not a member of the "Machinist Union" or anyother union not approved by the United Brotherhood of Carpenters and Joiners of America. SEABRIGHT CONSTRUCTION COMPANY19understanding or agreement between the Respondents that only referrals from RespondentLocal 807 would be employed on the Natrium job.Sometime in the early part of March 1952, Alderman accompanied by Rexroad6 went to seeHayes about getting jobs as millwrights on the "Natrium" job. In the course of the conversa-tionMayes told Alderman that the Respondent Company would soon need millwrights at theNatrium job. He also told Alderman that he as well as others had made a mistake by joiningthe I. A. M. Nevertheless he told Alderman that he would call them (Alderman and Rexroad)as soon as the Respondent Company was ready to use millwrights on the job.On Monday, March 24, 1952, Alderman, Rexroad, and Rae went to the job site at Natriumand informed the guard that they wanted to see Glenn Crane, the carpenter foreman, about ajob.The guard told them that Crane was out in the plant and suggested that they wait aroundthe guardhouse until he came around that way, which they did. Shortly thereafter Crane cameby. Since none of the 3 knew Crane, the guard introduced them to him. Alderman as spokesmanfor all asked Crane for jobs as millwrights. Crane told him that he had none. He also saidthat as of that time the Company had only 2 millwrights on the job, and that he had only about2 weeks' work for them. In the early part of the conversation Alderman told Crane that hewanted a job as a millwright. After Crane told him that no such jobs were available, Aldermansaid, "I'm also a member of the Machinist, belong to them." Crane's answer to this "after-thought" of Alderman's was the same, that "he wouldn't have any work for them."Sometime in April 1952, Alderman again approached Business Agent Hayes about a job as amillwright. During the course of their conversation Hayes told him in substance that nobodywould get a job in the "valley" until he signed an "affidavit" to the effect that he was not amember of the I.A.M.As the undersigned sees it, neither Alderman, Rae, nor Rexroad gave Crane their namesand addresses for future reference at the time they met him at the Natrium job on Monday,March 24, 1952.John Rexroad, who was with Alderman and Rae at the time they met with Crane testifiedas follows concerning the incident:Q. Did you ever go to Natrium, West Virginia, to try to get a jobsA. I did.Q.Who went with you?A.Mr. Alderman and Mr. Rae.Q.Who did you talk to when you got there9A.The fellow that was introduced to us was a fellow by the name of Crane.Q. Is that Glenn CraneA.That's right.Q.What job did he haveA.He was supposed to be carpenter foreman.Q. Carpenter foreman?A. Yes, sir.Q. Did you talk to Mr. Crane or did someone do the talking for you?A.Mr. Alderman did all the talking.Q.What did Alderman say?A. He asked him if there was going to be any work for millwrights.Q. What did Crane sayA.He said he only had two millwrights working and he was going to lay them off in afew days.Q. Did Alderman say anything about whether or not you people were in the Machinists'Union?A. Not that I remember.Q. Did you ever apply for a job atNatrium after that, Mr. Rexroad7 After you had thisconversation with Mr. Crane, did you apply again later or not?A. No.According to Glenn Crane, the carpenter foreman on the Natrium job, he met Alderman,Rexroad, and Rae for the first time on March 24, 1952, under the circumstances described byAlderman, above. His testimony in this regard was as follows:6Alderman took Rexroad along with him in his car to see Hayes, but the latter did not gointo the house and took no part in the above conversation. 2 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Now, did you know or do you know a Mr. Alderman, a Mr. Rexroad,and a Mr. Rae?A. I met Mr. Alderman one time.There was a man that introduced himself as Mr.Alderman to me.Q. And did you know him at that time?A. I did not know him.Q. Andwhen he introduced--what did he ask of you?A. He asked me if I were needing any millwrights at that particular time.Q. And what was your reply to him, sir?A. "No, sir."Q. DidMr. Alderman state to you at that time, or at any time, that he was a memberof the Machinists'Union?No, sir.Was there anyone else with Mr.Alderman?There was two other fellows with Mr. Alderman.Did either of those individuals speak to you?Not a word.And where did this conversation with Mr. Alderman take place?It was north of the office at Pittsburgh Plate.At Pittsburgh Plate Glass?Yes, sir.And that's at Natrium,West Virginia?Crane further testified that on March 26,1952, Roy J. Robinson and Richard Dye werehired as millwrights on the Natrium job under the following circumstances. On the evening ofMarch 25, 1952, he was notified by Joseph Lyle, the Respondent Company's superintendent onthe job,that two additional millwrights would be needed on the job the next morning, March26, 1952,to install machinery.According to Crane the Respondent Company's hiring policy insofar as millwrights wereconcernedwas that Buehler, the general construction superintendent for the ColumbiaSouthern Chemical Corporatioh,the real employer on the Natrium job, would notify JosephLyle,the Respondent Company's superintendent, when millwrights wereneeded,and the latterwould then notify him,as the carpenter foreman on the job, to hire them.7Buehler's testimony as regards the overall picture of the Natrium job has been set forthabove, and will not be reiterated here.At the hearing herein the General Counsel offered in evidence a list of all the millwrightsemployed by the Respondent Company between January and August 1, 1952. It follows below:AUGUST13, 1952MILLWRIGHTS EMPLOYED BY THE SEABRIGHT CONSTRUCTION COMPANY ATNATRIUM, WEST VIRGINIA ON ITS CONTRACT WITH COLUMBIA-SOUTHERNCHEMICAL CORPORATION FROM JANUARY 1, 1952, AUG.13, 1952.Date HiredTermination dateHarold Newland1/3/526/24/52Orland Robinson1/3/524/24/52Roy J.Robinson3/26/524/24/52Richard Dye3/26/524/24/52James Cokeley,Fore.4/22/526/23/52Frank Trost4/21/525/20/52C. Mankins4/28/525/20/52E. B. Eddy4/25/525/20/52Justus Suter6/27/52Roy Doty7/22/52Crane further testified that neither Alderman,Rexroad, nor Rae left their names andaddresses with him at the time he met them on the afternoon of March 24, 1952.7Though Crane testified as regards the hiring of one W. O. Wright as a millwright at theplant gate,the undersigned considers this incident as of little importance in his ultimatefindings herein for the reason that the record clearly shows that such practice was the "rare"exception rather than that generally followed by the Respondent Company in the hiring of notonly millwrights but all other craftsmen as well. SEABRIGHT CONSTRUCTION COMPANY21As indicated above, Buehler notified Lyle on the evening of March 25, 1952, that 2 additionalmillwrights would, be needed to set some newly arrived machinery the next morning, March26, 1952. According to Crane, Lyle then notified him in this regard and he in turn called thebusinessagentof Local 807 for 2 millwrights.As the undersigned interprets the record, the business agent of Local 807, W. A. Hayes,acting in pursuance to Crane's request,got intouch with millwrights Roy J. Robinson andRichardDye, both of whom were members of Local 807, and told them to report at theNatrium job on the morning of March 26, 1952, which they did.As the undersigned sees it, there were no millwright jobs available at the time Alderman,Rexroad, and Rae talked to Glenn Crane on Monday, March 24, 1952. This conclusion is predi-cated on the credible testimony of General Superintendent Buehler and Carpenter ForemanGlenn Crane, and the documentary evidence submitted by the General Counsel consisting of alist of all the millwrights employed by the Respondent Company between January 1 and August1, 1952.The undersigned also concludes and finds from all of the above that when Alderman, actingas spokesman for himself, Rexroad, and Rae, had their interview with Carpenter ForemanGlenn Crane, he first asked Crane about jobs for "Millwrights" and did not mention the unionaffiliation of either himself, Rexroad, or Rae, but that when Crane told him that no such jobswere available he then said he was also a "machinist." True, both Alderman and Rae empha-sizedin their testimony before the undersigned that Alderman told Crane that he was a mem-ber of the "Machinists," but on the other hand Rexroad testified to the effect that Aldermanmade no such statements to Crane. Again, Crane emphatically denied that Alderman told himthat he was a "member" of the "Machinists Union."The undersigned saw all four witnesses and observed their demeanor while testifying beforehim. In his considered opinion, Crane's accountofwhat transpired at the time is the more re-liable, and consequently he credits it in its entirety. A controlling factor in the undersigned's,finding in thisregardis that Alderman in testifying about the incident left the impression thatifhe actually did tell Crane that he was a member of the I.A.M. it came as an ' after-thought," after Crane had (truthfully) told him that no millwright jobs were available, andwas a "defensive maneuver" in view of the jurisdictional dispute between the Carpenters andMachinists Union over millwrights. In other words if he could not secure a job as a "Carpen-ter" millwright then he might do so byposingas a "Machinists" millwright, since he at alltimes material herein held membership in both unions.Concluding FindingsTo begin with the undersigned is convinced that the issue as regards the allegation in thecomplaint to the effect that there existed at all times material herein an agreement,under-standing, or arrangement between the Respondent Company and Respondent Local 807 that,inter aha, all millwrights employed by the Respondent Company at its Natrium, West Virginia,job would first have to obtain clearance from Respondent Local 807 before they would be hiredand/or employed as such employees must be disposed of at this time. In his considered opinionsuch an agreement or arrangement did exist, and was in full force and effect at all times ma-terial herein. His reasoning in this regard is primarily predicated upon the uncontradicted,undenied, and credible testimony of the witness Pete MacCagno, which has been set forth indetail above. While it is true that President Downing of the Respondent Company testified thathe had never seen the bylaws of Respondent Local No. 807, nevertheless he was not queriedby counsel as regards the existence of an agreement or understanding with Respondent LocalNo. 807. Consequently the undersigned finds that at all times material herein there existed amutual agreement, understanding, or arrangement between the Respondents to the effect thatonly members and/or permit holders cleared through Respondent Local 807 would be employedby the Respondent Company at its Natrium, West Virginia, operations for the Columbia Chem-ical Corporation, a subsidiary of the Pittsburgh Plate Glass Company. The undersigned fur-ther finds that the agreement or understanding between the Respondents as applied, enforced,or practiced by Respondents amounted to what is commonly called in Board parlance a "pref-erential hiring hall," and that Respondent Local 807 so applied its bylaws and/or workingrules as explained and set forth in its official bylaws in a discriminatory manner againstmembers of other labororganizations,here the I.A.M., and/or persons interested in otherlabor organizations,and by so doing caused the Respondent Company to deny employment toqualified applicants, in the mode and manner described hereinafter.88 In the case of Kenneth O. Kemp, of whom more anon hereinafter. 22DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe undersigned has found above that at all times material herein there existed an agree-ment,understanding,or arrangement between the Respondents to the effect that only membersof Respondent Local 807 would be considered for employment as millwrights.He has alsofound above t iat as part and parcel of said agreement,understanding,or arrangement theassignment of millwrights for employment by the Respondent Company at its Natrium, WestVirginia,joo was left to the discretion of the business agent of Local 807. He has also foundabove that for the most part of the time involved herein W. A.Hayes was the business agentof Local 807. The record shows that at all times material herein Local 807 operated under aset of bylaws which sets forth the working rules of Local 807.An examination of the working-rules bylaws which were identified by Business Agent W. A. Hayes at the hearing herein,offered in evidence by the General Counsel and admitted as General Counsel's Exhibit No. 4,over the objections of counsel for the Respondents,shows the following pertinent excerptstherefrom as regards millwrights:ARTICLE ELEVENMillwrightsSection 1.The Business Agent shall have the authority to place key millwrights as hesees fit.Section 2.Proportion of millwright apprentices shall be one apprentice to four mill-wrights.Section 3.Millwright foremen shall receive 25 cents per hour over regular scale ofwages for millwright.Section 4.The scale of wages for millwright apprentices shall be as stated in Article1. Section 4.Section 5.If three or more millwrights are employed they shall have a foreman overthem.No foreman shall have more than fifteen men under his supervision.Section 6.A millwright shall not be allowed to use anyone as a helper on any jobunless they be millwrights or millwright apprentices.Section 7. Any millwright reporting to a job to workandnot put to work by the con-tractor or employer,said contractor or employer must give two hours reporting time.Section 8.A millwright foreman shall not be allowed to use his tools on any job exceptto check work.When he has four or more men under him.Section 9.Millwrights shall perform the moving, placing,setting, arrangement andassembly of all machinery and equipment.Article Twelve of the bylaws of Local 807 contains the following material and pertinentsections to the issues involved herein:Section 1.Any member ofLocalUniod 807 found guilty of discrimination or violating thetrade rules of this jurisdiction shall be fined not less than$10.00 nor more than $ 50.00.Section 2. No member of this Local 807 shall work with non-union carpenter or mill-wright.Upon the findings made above and upon the entire record considered as a whole, theundersigned now finds that the bylaws of Local 807 were part and parcel of the agreement,understanding, or arrangement between the Respondents herein; that the working rules andregulations thereof as regards millwrights was in full force and effect at all times materialherein, that the business agent of Respondent Local 807 applied said working rules and regu-lations to all persons seeking employment as millwrights for the Respondent Company at itsNatrium, West Virginia,job; and that the application,use, and enforcement of said workingrules and bylaws were used and applied with the full knowledge,cooperation,and approval ofthe Respondent Company.Having found as above, the question is posed as to whether or not the record substantiatesthe allegation in the complaint as regards the alleged discrimination against Charles Alder-man, John Rexroad,and Dallas Rae by the Respondent Company because they fa.' id to obtainclearance from Respondent Local 807 because they were not members of Local 807 and be-cause they were members of I.A.M., and in order to discourage membership in the I.A.M.In the considered opinion of the undersigned the answer to the General Counsel's contentionas regards Rae and Rexroad is, as in all such cases,the record itself.The undersigned isconvinced that the record when considered as a whole does not substantiate the GeneralCounsel's contention in this regard.His reasoning is predicated upon the following factors:(1) At the time these employees applied for a job as millwrights there were none available;this fact is shown in the record not only by the credible testimony of Carpenter Foreman SEABRIGHT CONSTRUCTION COMPANY23Crane, but by the General Counsel's own documentary evidence,the list of millwrightsemployed by the Company from January 1, 1952, to August 1, 1952;(2) there is no sub-stantial evidence in the record that the Respondent Company had knowledge that they weremembers of either Local 907 or any other local of the I.A.M. at the time they made applica-tion for jobs to Carpenter Foreman Crane; (3) the record clearly shows by a preponderanceof the reliable,probative,and substantial evidence,when considered in the light of the entirerecord, that the hiring and tenure of millwrights was sporadic,and dependent upon theshipment and arrival of machinery at the Natrium project, which made it impossible topromise jobs as such in the future to any applicant for employment; (4) there is no sub-stantial evidence in the record that either Alderman,9Rae, or Rexroad gave CarpenterForeman Crane clear and essential information as to where they could be reached in theevent there were openings for millwrights;(5) the record clearly shows by the uncontra-dicted,undenied,and credible testimony of Edson Buehler,chief construction engineerforColumbia Chemical Corporation,that the machinery that necessitated the hiring ofmillwrightsRobinson and Dye on March 26, 1952, did not arrive at the Natrium projectuntil after Alderman,Rae, and Rexroad had their interview with Crane;and (6)that noticeof its arrival and the necessity for the hiring of two additional millwrights did not come toCrane's knowledge until after the interview.In the face of the foregoing the undersignedisconvinced and finds that the General Counsel has failed to maintain the burden of proofas regards the allegation in the complaint that the Respondent Company discriminated asregards the hire and tenure of employment of Dallas Rae and John Rexroad; consequentlyhe will recommend hereinafter that the allegations in the complaint as to them be dismissedin their entirety,insofar as the Respondent Company is concerned.The case of Aldermanstands on different grounds and will be discussed hereinafter.There yet remains for disposal the allegation vi the complaint that Respondent Local807 attempted to cause and did cause and is now causing the Respondent Company to dis-criminate against Alderman,Rae, and Rexroad.The facts in this regard have been set forth above.As the undersigned sees it the recordshows that of these three employees only Charles Alderman made any real effort to secureemployment with the Respondent Company through Respondent Local 807's business agent,W. A. Hayes.To begin with,the undersigned is convinced,after having carefully reviewed the entirerecord in the case, that the General Counsel has failed to maintain the burden of proof astoJohn Rexroad and Dallas Rae. As he sees it all that has been proven as regards thesetwo alleged discriminatees is that they were members of the I.A.M. at the time they met withCarpenter Foreman Crane.There is not a scintilla of evidence in the record that Rexroadevermet Busuiess Agent Hayes,either personally or otherwise,or called at RespondentLocal 807's offices,or any other manner,personally or otherwise,made application for ajob as a millwright at the Natrium project.The undersigned has not overlooked the factthatRexroad sat in the car while Alderman talked to Hayes at his home in the early partofMarch 1952,nor Alderman's testimony that in his conversation with Hayes he told himthat he was speaking for both of "Lis." Even so,such testimony as this has no probativevaluewhatsoever insofar as the issues herein are concerned for the simple reason thatthere is no substantial evidence in the record that Alderman told Hayes then or at any timethereafter that Rexroad was a member of the I.A.M. or any other labor organization forthatmatter.Though the record contains some slight suspicion that Hayes might infer fromhisconversation with Alderman that Rexroad was a member of the I.A.M., suspicion, nomatter of what degree,isnot evidence,and findings of fact can neither be inferred norfound thereon.Consequently,the undersigned will recommend that the complaint,insofaras it alleges that Respondent Local 807 caused the Respondent Company to discriminateagainst John Rexroad in violation of Section 8 (b) (2) and 8(b) (1) (A) of the Act, be dis-missed in its entirety.Now as to Rae.10The case as to him parallels that of Rexroad which has been disposedof above.Here,too, the General Counsel has failed to maintain the burden of proof as re-9The undersigned has reference to the March 24, 1952, incident.See hereinafter as regardsAlderman.iOTlie undersigned recognizes the fact that there exists a conflict in the testimony of Rae,Alderman, and Rexroad as to just what Alderniansaid to Crane concerning their union affilia-tion on March 24, 1953. He has considered all of their testimony in this regard and he is con-vinced that the testimony of Alderman and Rexroad is a more accurate account of what 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDgards his allegation in the complaint that Respondent Local 807 caused or attempted to causethe Respondent Company to discriminateagainstRae in violation of Section 8 (a) (3) of theAct. The record is barren of substantial evidence that Dallas Rae ever at any time attemptedto secure employment with the Respondent Company through the facilities of the RespondentLocal 807. Under such circumstances the undersigned will recommend hereinafter that thecomplaint, insofar as itallegesthat Respondent Local 807 caused the Respondent Companyto discriminateagainstDallas Rae in violation of Section 8 (b) (2) and 8 (b) (1) (A) of theAct, be likewise dismissed in its entirety.As indicated above the case as to Alderman stands on entirely different ground from thatof Rae and Rex road. Though the undersigned is convinced that if the record contained nothingmore than the testimony concerning the events that led up to the March 24, 1952, incident,thenhe would have been compelled to recommend dismissal as to Alderman insofar astheRespondent Company is concerned on precisely the same grounds that he dismissedas to Rae and Rexroad. But such is not the case as to Alderman. On or about June 20, 1952,Alderman filed a written application for employment with the Respondent Company, in whichhe set forth his name, address,and generalqualifications as a millwright. The undisputedfacts in the record show that on June 27, 1952, the Respondent Company hired Justus Suteras a millwright under the circumstances described above, and on July 22, 1952, hired oneRoy Doty as a millwright. Hence, at the time Suter and Doty were hired theRespondentCompany had in its possession formal notice that Alderman desired a job as a millwrighton the Natrium job. The record also shows by a preponderance of the reliable, substantial,and probative evidence,much of it uncontradicted and undenied, that Respondent Local807, through its businessagent,Hayes, was not onlywell awareof Alderman's activitieson behalf of the I.A.M. but was also on notice that he hadmadeapplicationfor a job as amillwright on the Natrium job through its own facilities.Though much of the testimony surrounding the hire of Suter and Doty hasgonebefore,nevertheless the undersigned sees no harminreiteratingit here insofar as Alderman'scase is concerned. When Suter made application to Hayes for a job on June 21. 1952, nhe was asked by Hayes if he belonged to the I.A.M. He denied that he did. Hayes then askedhim to sign an "affidavit" to that effect, which he did. At the same time Hayes asked himifhe knew Kenneth 0. Kemp and Roy Doty. u He told him that he did not. Hayes then toldSuter that these two men had "raised a lot of trouble about the 'machinists' and that theywere going to 'get into something they couldn't handle."'Of particular importance insofar as the issues herein are concerned is the fact that Hayestold Suter in the course of their conversation that "all millwrights had to go through thePaden City Local and they was making all millwrights sign an affidavit that they did notbelong to the Machinists before they could go to work." [Emphasis supplied.] The recordclearly shows that by the phrase "Paden City Local" H2yes had reference to RespondentLocal 807. Suter, as indicated above, signed the "affidavit" in which he denied he was amember of the I.A.M. and went to work for the Respondent Company on June 27, 1952.Also of particular importance is the fact that there is not a scintilla of evidence in therecord that Suter ever personally made an application for employment with the RespondentCompany. Under such circumstances the undersigned is convinced and finds that JustusSuterwas hired by the Respondent Company as a millwright on June 27, 1952, pursuantto the verbal understanding, agreement, or arrangement between the Respondents hereinand in accordance with the working rules of Respondent Local 807 which as found abovewere part and parcel of said understanding, agreement, or arrangement.That Respondent Local 807 had hill knowledge of Alderman's activities on behalf of theI.A.M. is evidenced by Alderman's uncontradicted and undenied testimony that sometimearound the middle of April 1952 he, accompanied by Rexroad, went to see Business Agenttranspired and was said at the time, particularly when.considered in the light of Crane'stestimony concerning the incident. Consequently, the undersigned is convinced that his resolu-tion heretoforemade above as regards Alderman's account of the incident is correct, andthat the testimony of Rae in this regard is erroneousn The undersigned finds that Suter applied to Hayes on June 21, 1952, since this is the dateshown on the "affidavit" he signed when he applied to Hayes for a job12 The record is not too clear as to Doty's hire and tenure of employment, except thataccording to Suter, Hayes told him that he (Hayes) had to hire Doty because he "had him overa barrel." Suter's testimony in this regard stands uncontradicted and undenied in the record.It is credited by the undersigned. SEABRIGHT CONSTRUCTION COMPANY25Hayes at the Natrium job about securing employment.13In the course of their conversa-tionHayes offered to bet Alderman$5 that he would never secure employment"anywherein the valley without signing an affidavit,"meaning of course,as the record clearly shows,the so-called"affidavit"that the signer did not belong to either the I.A.M.or any otherlabor organization that was not approved by Respondent Local 807.As far as the recordherein is concerned,Alderman never signed the"affidavit."Conclusions as to AldermanUpon all of the foregoing the undersigned is convinced and finds that the RespondentCompany was on notice as of June 20, 1952, that Charles Alderman sought employmentas a millwright on its Natrium,West Virginia,job. He also finds that jobs as millwrightwere available on the Natrium job after Alderman had made formal application for a job.Itisalso found that Alderman made formal application for employment as a millwrighton the Natrium job to Business Agent W. A. Hayes in the early part of March 1952, andthereafter on or about April 10, 1952.14He further finds that on or about March 26, 1952,and thereafter on various dates jobs for millwrights were available with the RespondentCompany at its Natrium,West Virginia,job.The undersigned has found above that at alltimesmaterial herein there existed an illegal arrangement,agreement,or understandingto the effect that the Respondent Company would as a condition of employment employonlymillwrights who were either cleared through,or were members of,Respondent Local807.Having found as above,the undersigned is convinced that Charles Alderman was deniedemployment by the Respondent Company as a millwright on or about June 27,1952,when itplaced on its payroll Justus Suter who as found above was referred to said job by RespondentLocal 807 on that date,in total disregard of Alderman's formal application for such a jobwhich was then before the Respondent Company for consideration.The undersigned has set thedate of the Respondent Company's liability as regards the hire and tenure of employment ofCharles Alderman as of June 26,1952, for the following reasons:(1) Therecord clearly showsthat the hire and tenure of employment of millwrights was sporadic and that from January 1,1952, t6 July 22, 1952, only 10 were employed by the Respondent Company,for the most parton different dates;(2) there is no substantial evidence in the record that the RespondentCompany had knowledge of Alderman's desire to be employed as a millwright until he madeformal application to it on June 20,1952. Under these circumstances the undersigned is con-vinced that since a respondent company is not guilty of an unfair labor practice within themeaning of Section 8 (a) (3) of the Act unless it has been shown that at the time it allegedlydiscriminated against an employee it had knowledge of his union or concerted activities at thetime the alleged discrimination occurred.When this accepted rule is considered in the light ofthe sporadic nature of a millwright's employment,then the undersigned is convinced that it isreasonable under all the circumstances to date the Respondent Company's liability for itsillegal conduct from the date it had actual knowledge of Alderman's desire for employment.True there existed at all times material herein an illegal agreement of millwrights as suchcompels the undersigned to adopt the above reasoning.As the undersigned sees it, the vice of the conduct of the Respondents herein stems fromthe provisions in the Respondent Union's bylaws and/or working rules which the undersignedhas found above to have been part and parcel of their illegal agreement or understanding whichhas also been found above to have been in full force and effect at all times material herein.From these rules, which as the undersigned sees it are to a great extent influenced by theage-old controversy between the "Carpenters"and the"Machinists"as to who shall control themillwrights,stems the illegal conduct of the Respondent as regards Alderman.Though theundersigned is not unmindful of the Respondent Company's position and inherent problemsas regards the hire and tenure of skilled employees in the carrying on of its business in theconstruction industry,and the further fact that its working arrangement with RespondentLocal 807 and other craft unions that make up the Building and Trades Council has been, overthe years,amicable,practical,and of mutual benefit to all concerned, nevertheless, suchcommendable considerations are beside the point for the simple reason that the Act asi3Rexroad testified that though he went to Natrium with Alderman he neither saw Hayes atthe time nor was present when Alderman talked with Hayesi4Alderman testified that he went to see Hayes about 2 weeks after March 24, 1952 Theundersigned finds the date to have been about April 10, 1952. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterpreted by the Board and the courts says such arrangements are illegal where as herethey are discriminatorily applied. That being so the undersigned finds below that the GeneralCounsel has maintained the burden of proof necessary to make the findings below as regardsthe Respondents.By the conduct described above the undersigned finds that the Respondent Company, by itsofficers, agents, representatives, and employees, pursuant to an agreement or arrangementwith Respondent Local 807, did, on or about June 27, 1952, and at all times thereafter, refuseto employ Charles Alderman because of his failure to obtain clearance from RespondentLocal 807, because he was not a member of Respondent Local 807, and in order to encouragemembership in Respondent Local 807, and because he was a member of the I.A.M., and inorder to discourage membership in the I.A.M., and that by such conduct the RespondentCompany did discriminate in regard to the hire and tenure of employment of Charles Aldermanin order to encourage membership in Respondent Local 807, and to discourage membershipin the I.A.M., and that by such conduct engaged in unfair labor practices within the meaningof Section 8 (a) (3) and (1) of the Act.By the conduct described above, Respondent Local 807, by its officers, agents, representa-tives, particularly its Business Agent W. A. Hayes, did on or about March 25, 1952, is and atall times thereafter attempt to cause and did cause Respondent Company to refuse to hireCharles W. Alderman in violation of Section 8 (a) (3) of the Act because of his membershipin and activities on behalf of I.A.M., and by such conduct violated Section 8 (b) (2) and 8 (b)(1) (A) of the Act.The undersigned dates Respondent Local 807's liability from March 25, 1952, because itwas on that date that Business Agent Hayes was notified by Carpenter Foreman Crane thatmillwrights were needed for March 26, 1952, on the Natrium job. There is nothing illegalabout an arrangement between employees and unions to use the latter's facilities to hireemployees, but it becomes illegal where as here the union uses its facilities in a discriminatorymanner for the purpose of encouraging membership in it and to discourage membership inother labor organizations. Since Respondent Local 807 refused to clear Alderman at anytime material herein because of his I.A.M. activities, it is reasonable to assume that it wasbecause of his membersfiip in and activities on behalf of the I.A.M. that it caused the Respond-ent Company to refuse to hire him in violation of Section 8 (a) (3) of the Act.The Alleged Discriminatory Refusal to Hire Kenneth 0. KempKenneth O. Kemp was employed by the Respondent Company at Shadyside, Ohio, as a mill-wright before the events with which we are concerned herein occurred. He worked on that jobuntil it was completed in the latter part of December 1952. While he was employed at Shady-side he joined Local 907 of the I.A.M. and thereafter was active in its affairs. He was also atall times material herein, a member of the Respondent Local 807. On or about April 8, 1952,Kemp called at the offices of the Respondent Company in Wheeling, West Virginia, and askedforemployment as a millwright at the Natrium project. At that time he had a conversationwith President William S. Downing of the Respondent Company. His testimony in this regard is,in the considered opinion of the undersigned, of considerable importance not only because itismaterial as regards the allegation in the complaint as to kemp, but also because it goesright to the heart of the General Counsel's contention as regards the illegal hiring practicesof the Respondents. Moreover, it stands uncontradicted and undenied in the record, sinceDowning himself was not queried in this regard when he testified at the hearing herein. Forthese reasons the undersigned feels that pertinent excerpts from the testimony of Kempshould be inserted herein. Consequently, it follows below:Q.What was said, Mr. Kemp?A.Well, I asked Mr. Downing concerning work, if there was any work available at thePittsburgh, Coke & Chemical job, and he stated that he didn't know, that he would find outand see. So he told me to get in contact with the business agent the following day, whichIbelievewas on the 9th; and he was supposed to call Joe Lyle, and then Joe was toevidently call the business agent if he had any work. He didn't know what was going on.TRIAL EXAMINER SHAW: Business agent for whom?isSince the record shows that there was no need to hire millwrights through RespondentLocal 807 until the evening of March 25, 1952, the undersigned uses this date insofar as theliability of Respondent Local 807 is concerned SEABRIGHT CONTRUCTION COMPANY27THE WITNESS: Local807, Carpenters.Q. (By Mr. Thackery) Do you know who that business agent was?A. Joe Hayes.Q. Is that W. O. Hayes'A. Yes.So the following day I contacted Mr. Hayes,and he told me that he didn't knowanything, or nobody had nptified him. That was early in the evening, and he took my nameand address and wrote it down so if they'd call later that evening,he could get in touchwith me.Q. Getting back to this conversation with Mr. Downing, did Mr. Downing say anythingat your conversation?A.Well, the only thing that I can recall now is that he made the statement that hethought we should organize a Millwright union in the vicinity of Wheeling rather than aMachinists' organization.Q. Form a Millwrights' local; is that what you mean?A. Yes, a Millwrights' local for the Wheeling vicinity.Q. Instead of affiliating with the I.A.M.?A.He thought that would be a good idea to have a Millwrights' organization in the Cityof Wheeling.Pursuant to Downing's suggestion Kemp contacted Business Agent Hayes at his home on thenext day, April 9, 1952, and asked him for a job as a millwright. Hayes told him that he hadreceived no requests for millwrights from either Joe Lyle, the Respondent Company's super-intendent, or Glenn Crane, the carpenter foreman, but thought that they would soon need amillwright, and that if such was the case he would be the "next man out," and took Kemp'sname and address for future reference. On the next day, April 10, 1952, Kemp called at thejob site to see Superintendent Lyle but was unable to do so.He then contacted O. S. Robinson,at that time foreman of the millwrights, who told him that the Respondent Company wouldsoon hire some millwrights and suggested that he see Carpenter Foreman Glenn Crane. Hesaw Crane and asked him for a job as a millwright. Crane told him that the RespondentUnion's business agent, W. A. ("Joe") Hayes, was sending all millwrights out to the job andthat he was not hiring any at the job site.Shortly thereafter Kemp again contacted BusinessAgent Hayes and asked him about the millwright situation at Natrium.In the course of theirconversation Hayes told Kemp that one James Cokeley had been hired as a millwright thatmorning, April 22, 1952.Kemp protested to Hayes and reminded him that he had promised tosend him out on the next available job. Hayes replied that "Well, Cokeley didn't belong to theInternational Association of Machinists."Kemp advised him that Cokeley was in fact a mem-tion and said,"At least he signed a statement that he didn't belong."16Kemp left in disgustand thereafter charges against the Respondents herein were filed on his behalf by the I.A.M.That Kemp's activities on behalf of the I.A.M. were well known to Business Agent Hayes isalso well established in the record by the uncontradicted and undenied testimony of JustusSuter.According to Suter, Hayes asked him if he knew Kemp and Roy Doty. He told him hedid.Hayes then told Suter that"they was raising a lot of trouble about the Machinists andthey was going to get into something they couldn't handle." Suter's testimony in this regardis fully credited by the undersigned.The Respondent Company contends that Carpenter Foreman Glenn Crane personally hiredJames Cokeley as millwright foreman, and had made arrangements to do so before he wasactually put on the payroll. Crane's testimony in this regard was to effect that he had decidedto demote Orland Robinson from foreman of the millwrights to millwright for managerialreasons and that when he told Robinson of his plans to demote him, Robinson quit. At the sametime millwrights Ray J. Robinson and Richard Dye also quit in protest of Crane's demotionof Orland Robinson. This left three millwright jobs open, including the job of foreman, and itwas under these circumstances that Crane hired Cokeley, and the latter shortly after heassumed the duties of millwright foreman put Mankins and Eddy on the job as millwrights. Asto F rank Trost, a millwright hired on April 21, 1952, Crane could not recall the circumstancesunder which he was hired.While it may well be true that Crane had talked to Cokeley about his plans to demoteRobinson from foreman to millwright,nevertheless the uncontradicted and undenied testimonyin the record as regards the Respondent Company's hiring policy when considered in the light16See General Counsel's Exhibit No G. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Hayes' statement to Kemp thatCokeley hadbeen sent out tothe jobafterhe hadsigned anaffidavit to theeffect that he wasnota member of the LA.M., beliesthe RespondentCompany'scontentionthat Cokeley's hiring wasmerelythe proper exercise of a managerial prerogative.Thisconclusion is buttressedby the fact thatKemp'stestimonyas regards Crane's statementto him at thetimehe appliedfor a job as a millwright that"the business agent was sendingall the menout and thathe wasn't hiringon the job," standsuncontradicted and undenied inthe record,in face ofthe fact thatCrane appeared and testifiedbefore theundersigned inthisproceeding.Whileitis true thatunder ordinarycircumstances it is the privilege and prerogative ofmanagementto chooseand selectits own supervisoryemployees,neverthelessthe recordherein does notsubstantiate the contentionof theRespondentCompanythat it independentlyexercised its prerogative in thecase of James Cokeley.The undersigned bases his conclusionin thisregard uponthe record as a whole, particularly Hayes' statement to Kemp that Cokeleyhad been hiredon the morning Kemp talkedto him, April 22, 1952, and that Cokeley hadsignedan "affidavit" to the effect thathe wasnot a member of the I.A.M. In reaching thisconclusionthe undersigned of necessity was compelledto take into consideration Downing'sstatement to Kemp concerning the RespondentCompany's hiringpolicy,and finally and mostpersuasive werethe bylaws and/or working rules of RespondentLocal 807 which clearly showin sections 3 and 8 that RespondentLocal 807at least retains control over the working condi-tions ofmillwright foreman which the undersigned is convincednegates the contention of theRespondentCompany that Cokeley, or others similarlysituated, occupies"supervisory"statuswithinthe meaningof the Act,insofar as the issues herein are concerned.Again,the undersigned cannotaccept the contention of theRespondentCompany that mill-wrights Hankins and Eddy were hired without clearance from Respondent Local 807,for thesimple reason thatthe overwhelming weight of the evidenceas regardsthe hiring policy ofthe RespondentCompany andits agreement or understanding with RespondentLocal 807negatessuch an assumption.Moreover,neither of the Respondentschoseto call as witnesses eitherCokeley. Mankins, or Eddy to rebut theassumptionreached above or to explain the circum-stancesunder which they wereplaced on the RespondentCompany's payroll. 17Regardlessof the Respondent Company's contentionas regards the circumstances sur-roundingthe hire of Cokeley,Mankins,qnd Eddy, there yetremains unexplained in the recordthe circumstances under which Frank Trost was hiredas a millwright on April21, 1952.According to the list of millwrights employed by the RespondentCompany between January 1,1952, and August 1, 1952, he was hired the day before Cokeley and about a week beforeMankins and Eddy. In viewof allthathas been said and foundabove,particularly as regardsthe hiringpolicy of the Respondent Companyand the agreement or understandingbetween theRespondents,the undersigned concludesand finds that Trost was hired pursuant to thatagreement and was assigned to the Natriumjob asa millwright by the business agent ofRespondentLocal 807.Conclusions as bQ Kenneth O, KempUpon all of theforegoing the undersigned is convinced and finds that Kenneth O. Kemp wasdenied employment by the Respondent Company as a millwright at the times such jobs wereavailable because he was not"cleared"for employment with it by Respondent Local 807, whoin turn refused to clear him for such employment because he chose to refrain from signing an"affidavit" or statement to the effect that he was not a member of the I.A.M., and because hechose to refrain from revoking his membership in the I.A.M., as a prerequisite to clearanceby its business agent, in accordance with its bylaws and working rules,which were part andparcel of the agreement or understanding between the Respondents at all times material herein.The undersigned further finds that Respondent local 807 by its conduct towards Kenneth O.Kemp, did, on or about April 8, 1952, and at all times thereafter,attempt to cause and didcause Respondent Company to refuse to hire Kenneth O. Kemp in violation of Section 8 (a) (3)of the Act.It is further found that by the conduct described and found above Respondent Local17 The undersigned realizes of course that it was the Respondents alone who were on trialand that it was up to the General Counsel to prove his case by a preponderance of the reliableprobative,and substantial evidence considered in the light of the whole record. But-whereas here so much testimony stands uncontradicted and undenied it is not only reasonable toinfer that certain things happened but under all the circumstances one is compelled, in theface of such facts as there are,to reach this as well as other conclusions SEABRIGHTCONSTRUCTION COMPANY29807 attemptedto cause anddid cause and is now causing and attempting to cause RespondentCompany to discriminateagainstemployees in regard to their hire and tenure of employmentin violation of Section 8 (a) (3) of the Act, and by all of said acts and by each of them Respond-ent Local 807 hasengagedin and is nowengagingin unfair labor practices within themeaningof Section 8 (b) (2) of the Act; and it is further found that by all of the conduct described aboveRespondent Local 807 did restrain and coerce and is now restraining and coercing theemployees of Respondent Company in the exercise of the rights guaranteed them in Section 7of the Act and by such conduct Respondent Local 807 has engaged in and is nowengaging inunfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.The undersigned also finds that the Respondent Company by its officersand agentsprusuantto theagreement,understanding, or arrangement with Respondent Local 807, which has beenfullydescribed above, did on or about April 8, 1952, and at all times thereafter, refuse toemploy Kenneth O. Kemp as a millwright because he failed to obtain clearance from RespondentLocal 807 and in order to encourage membership in Respondent Local 807 and because he wasa member of the I.A.M. and in order to discourage membership in the I.A.M., and that by saidconduct violated Section 8 (a) (3) and (1) of the Act.As the undersigned sees it the gravamen of the Respondent's conduct lies in their agreementor understanding concerning the hiring of millwrights. The undersigned understands why theRespondent Company entered into suchan agreement.The reason is obvious to any personfamiliar with the practical and everyday problems that confront those engaged in the construc-tion industry. By the same token the undersigned understands the day-to-day problems of therepresentatives of labororganizationscomposed of skilled craftsmen without whom there canbe little if any activity in the construction industry. Here again it is obvious that such repre-sentatives will and as a practical matter must make every possible effort not only to securejobs for members of their organizations butseeto it that no outsider secures a job that customover the years has allotted to their particular organizations. Even so, such considerations arebeside thepointsince the Act providesthatonly under certain conditions may employers andlabor organizationsenter intoagreements providing that only members of labor organizationsmay be hired as employees. Here there exists no such valid agreement. Hence, Kemp aridothers similarly situated were not required to bemembers of Respondent Local 807 as a condi-tionof employment with the Respondent Company. Here then lies the vice of the whole affair.The Congress has said that the conduct of the Respondents herein, collectively and singularly,is violative of the Act. Consequently, the undersigned has found as above.In summation, the undersigned has found above that by the totality of the conduct addressedto and as applied to Kenneth O. Kemp, the Respondent Employer violated Section 8 (a) (1) and(3) of the Act, and the Respondent Union, Section 8 (b) (1) (A) and 8 (b) (2) of the Act.Independent Violations of the Act by Local 807In contemplation of what has been found above, the undersigned is convinced that if Kemp,and also Alderman, had been cleared by the business agent of Respondent Local 807 for employ-mentas millwrights they would have been hired forthwith as such by the Respondent Company.Business Agent Hayes' refusal to clear them for employment was because they chose to re-frain from (1) signing the statement or "affidavit" to the effect that they were not membersof the I.A.M., and (2) because they refused to resign from and revoke their membership inthe I.A.M. Wilde it is truethat a labor organization may "prescribe its own rules with respectto the acquisition or retention of membership therein," 18 it cannot under the Act use suchrulesand regulations as a means of discriminating against employees in general in theexercise of the rights guaranteed them in Section 7 of the Act. It is fundamental that neitherlabor organizations nor any other organization, no matter for what purpose it exists, mayimpose rules and regulations upon their membership that are diametrically opposed to publicpolicy as expressed either by statutory legislation or by virtue of constitutional rights andprivileges. So is it here. Kemp and Alderman chose to exercise the rights guaranteed themin Section 7 of the act by choosing to refrain from or conform to the bylaws and/or workingrulesofRespondent Local 807, which as found above were part and parcel of an illegalagreement or understanding between the Respondents.Such conduct on the part of Respondent Local 807 is so clearly interference with, restraint,and coercion of the rights of employees as set forth and guaranteed in Section 7 of the Actthat little or no comment in this regard is either necessary or desirable herein. Suffice it tosay that the undersigned finds that by such conduct Respondent Local 807 violated Section (b)(1) (A) of the Act.18 Excerpt fromthe provisoto Section8 (b) (1) of the Act 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDOther Alleged Independent Violations of Section 8 (a) (1)of the ActThe complaint alleges that in addition to the unfair labor practices found above the Respond-ent Company by and throughits agents,Glenn Crane, William Downing, and Joseph Lyle, didon or about March 1, 1952, and at various times thereafter up to and including the presenttime, permit, authorize, instigate, and acquiesce in the following acts, all of which the GeneralCounsel contends are independently violative of Section 8 (a) (1) of the Act:(a) Statements and expressions tending to discourage concerted activities on the part of Re-spondent Company's employees for the purposes of collective bargaining.(b) Statements and expressions tending to discourage membership and activities among Re-spondent Company's employees in the I.A.M.The undersigned has set forth above the gist of Kemp's interview with President WilliamDowning of the Respondent Company. Kemp's testimony in this regard stands uncontradictedand undenied in the record, and as indicated and found above is fully credited by the under-signed. Without burdening this report with needless repetition, the undersigned now finds thatDowning's remarks to Kemp, which were to the effect that Kemp should see Business AgentHayes about a job at the Natrium project and his further suggestion that Kemp and other mill-wrights shouldorganizeamillwright's union rather than a "machinist organization," were,in the considered opinion of the undersigned, violative of the Act in that they clearly not onlysuggested that if Kempdesireda job he would have to get it through Respondent Local 807, and,also as a prerequisite, thereto abandon his right to engage in concerted activities on behalfof the I.A.M. Downing knew or should have known at the time that there was no legal agree-ment between the Respondents requiring membership in Respondent Lcaol 807, hence his re-marks were clearly interference with Kemp's rights, as set forth in Section 7 of the-Act. Suchconduct is independently violative of Section 8 (a)(1) of the Act. What such remarks amount tois this: they plant in the minds of employees that their efforts at self-organization are not onlyfruitless but that reprisals are in the offing if they persist in their efforts, and benefits instore for them if they refrain from exercising their rights under the Act. That is to say, if youwant a job you will have to get it through a labor organization of the Employer's choice and ifyou persist in your efforts toselectanorganization of your own choice you will be denied a job.Crane's statement to Kemp that he would haveto see Business Agent Hayes for a job was inthe considered opinion of the undersigned, when considered in the light of all that has beenfound above, likewise violative of Section 8(a)(1) of the Act for precisely the same reasons asfound immediately above as regards the statements of President Downing.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in connection withthe activities of the Respondent Company described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents engaged in unfair labor practices, the undersigned willrecommend that they cease and desist therefrom and take certain affirmative action in order toeffectuate the policies of the Act.The record herein shows that Respondent Local 807 applied its working rules as set forth inits bylaws to all carpentry and millwright jobs within the Wheeling, West Virginia, area, some-times referred to as the "valley," thus covering interstate employers as well as local con-tractors engaged in construction work in the geographical area under its jurisdiction.Since ithas been found that the illegal(under the Act)agreement,understanding,or arrangement underwhich the Respondents operate embodies Respondent Local 807's bylaws and/or working rules,there is a danger that the Respondents may engage in future violations of the Act with otherlabor organizations and employers.As indicated many times above, the hire and tenure of millwrights in the construction indus -try is "sporadic" to say the least, and by the time the processes of the Board and the protec-tion accorded litigants before it under its rules and regulations have been exhausted, the projectwhich has been the indirect cause or the subject of the litigation has long since been completedand the parties have moved on to other or perhaps are engaged in an entirely different kind ofconstruction work than that with which we are concerned in the instant case, where, for ex-ample, there would be no need for millwrights at all throughout the entire period of construc-tion.Therefore the only practical effect of the nominal and/or customarily recommendedcease-and-desist order, which is limited to the parties involved in the litigation, is to makewhole those found to have been discriminated against for losses incurred as a result of the dis- SEABRIGHT CONSTRUCTION COMPANY31crimination and to post notices. It is the latter that causes the difficulty.To order a party topost a notice at a job site that has long since been abandoned would be not only an idle andfutile gesture but ridiculous on its face insofar as "effectuating the policies of the Act"is con-cerned. Under such circumstances the undersigned is convinced that if the order is to fit thevice of the Respondents'conduct as found and described above then such an order must ofnecessity be a broad one. Consequently it will be recommended that a broad cease-and-desistorder be issued here.19 Accordingly,the undersigned recommends that Respondent SeabrightConstruction Company refrain from entering into,performing,or maintaining any hiring ar-rangement and/or agreement with Respondent Local 807 or with any other labor organization,except in accordance with the provisions of the Act.It will also be recommended that RespondentLocal 807 refrain from such employment arrangement,agreement,and/or understanding withRespondent Seabright Construction Company or with any other employer engaged in commercewithin the meaning of the Act, except in conformity with the provisions of the Act governingsuch agreements.As indicated above, the problem of devising a remedy for the discriminatory refusal to em-ploy Kenneth O. Kemp and Charles W.Alderman as millwrights presents considerable diffi-cultyno only in view of the nature of the Respondent Company's business,but also due to thesporadic tenures of millwrights as such.The record shows that they are needed only when ma-chinery and the like is to be installed or moved on the job. Consequently the Respondent Com-pany neither needs afullcrewofsuchemployees at all times nor would it be fair to expect himto keep on his payroll a complement of such craftmen for employment in the future.Since the record indicates that the Natrium job was finished sometime before the hearing hereinwas had, under such circumstances it would be grossly unfair to make a forthright recommenda-tion for the Respondent Employer to offer Kemp and Alderman jobs as millwrights forthwith.Therefore it will be recommended that Respondent Company,Seabright Construction Com-pany,offer Kenneth O. Kemp and Charles W.Alderman employment as millwrights on one ofitspresent jobs if it is so engaged at the time this Intermediate Report is officially receivedby it or as soon thereafter as such jobs are available within the geographical jurisdiction serv-iced by Respondent Local 807, and that Respondent Local 807 notify the Respondent Company inwriting that it will not object to,but on the contrary now requests,the immediate hiring ofKenneth O.Kemp and Charles W. Alderman in accordance with the recommended offer by theRespondent Employer set forth immediately above. 20Since it has been found that the Respondent Company and Respondent Local 807 are both re-sponsible for the discrimination suffered by Kenneth 0.Kemp and Charles W.Alderman it willberecommended that they jointly and severally make Kenneth O.Kemp and Charles W.Aldermanwhole for any loss of earnings they may have suffered by reason of the discrimination againstthem, by payment to them of a sum of money equal to that which they would have earned in the em-ploy of the Respondent Employer from on or about April 22,1952,in the case of Kenneth O. Kemp.As to Charles W. Alderman,the record as indicated above calls for a different recommendationinsofar as"back pay" is concerned.Consequently the undersigned will recommend thatRespond-ent Local 807 alone make Charles W. Alderman whole for any loss of earnings he may have suf-fered by reason of its discrimination against him,through its Business Agent W.A. Hayes,by pay-ment to him of a sum of money equal to that which he would have earned in the employ of the Re-spondent Employer from March 26,1952,to June 27,1952,the date following after June 20,1952 21when he made formal and reasonable application for employment as a millwright to the Re-spondent Employer,when a job as millwright with Respondent Employer was available. It isfurther recommended that Respondent Local 807 and the Respondent Company jointly and sev-erally make Charles W.Alderman whole for any loss of earnings he may have suffered by rea-son of the discrimination against him,by payment to him of a sum of money equal to thatwhich he would have earned in the employ of the Respondent Employer from June 27, 1952, tothe date the Natrium job was completed or the date the Respondent Company had no furtheruse for millwrights on said project,whichever the records of said Respondent Company shows.Since such details are really a matter of compliance to this recommended order, no attemptwillbemade herein to prescribe a method for computation of the time millwrights were actuallyneeded by the Respondent Company. The undersigned further recommends that the records ofthe Respondent Company be made available to thedesignated agents and/or representatives ofthe Board. 2219N.L.R. B. v. Mackay Radio & Telegraph Co., 304 U.S. 333,348; N.L. R. B. v.ExpressPublishing Co., 312 U.S. 426.20See The Chase National Bank of the City of New York,San Juan,Puerto Rico,Branch, 65NLRB 827.21The date the undersigned has found above that Charles W. Alderman made a valid andreasonable request for employment with the Respondent Company.22Crossett Lumber Company,8 NLRB 440;F. W. Woolworth Company,90 NLRB 289. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the record in the case, the under-signed makes the following:CONCLUSIONS OF LAW1. International Association of Machinists, AFL, and United Brotherhood of Carpenters andJoiners of America, Local 807, AFL, are labor organizations within the meaning of Section 2(5) of the Act.2. Seabright Construction Company of Wheeling, West Virginia, is an employer within themeaning of Section 2 (2) of the Act.3.By causing the Respondent Employer. Seabright Construction Company, to discriminatein regard to the hire and tenure of employment of Kenneth O. Kemp and Charles W. Aldermanin violation of Section 8 (a) (3) of the Act, Respondent Union Local 807 has engaged in and isengaging in unfair labor practices within the meaning of Section 8(b) (2) of the Act; and byinterfering with, restraining,and coercing employees in the exercise of the rights guaranteedin Section 7 of the Act,Respondent Union Local 807 has also engaged in and is engaging in un-fair labor practices within the meaning of Section 8 (b) (1) (A) of thg Act.4.By discriminating in regard to the hire and tenure of employment of Kenneth O. Kempand Charles W. Alderman, thereby encouraging membership in a labor organization, theRespondent,Seabright Construction Company,has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]MOORE DROP FORGING COMPANYandCARL PELCZARSKI,PetitionerandSPRINGFIELD DIE SINKERS LODGE #350OF THE INTERNATIONAL DIE SINKERS CONFERENCE.Case No. 1-RD-159. March 24, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert E.Greene,hearing officer.The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.'The Union contends that the petition should be dismissed onthe ground that the decertification petition was inspired byHarold Dickey, the Employer's president. In support of thiscontention the Union relies upon Dickey's testimony that thePetitioner sought his advice with respect to the possibility ofrejecting the Union as the bargaining representative of theEmployer's employees,that Dickey thereafter suggested to thePetitioner that, he contact a particular labor consultant whosename Dickey had heard in conversations with various State1The Union contends that it was prejudiced by the hearing officer's refusal to admitevidence on the history of the bargaining pattern relating to the Union's wage agreement withthe Employer and by his refusal to admit in evidence the Union's letter in answer to theEmployer's letter of September 24, 1953, which advised that the Employer was thereby termi-nating the bargaining contract hereinafter discussed. We affirm the hearing officer's rulingson these matters for the reason that the evidence is irrelevant to the issues here involved.108 NLRB No. 5.